Citation Nr: 1736076	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, as secondary to service-connected degenerative disc disease of the lumbosacral spine and bilateral lower extremity sciatic nerve radiculopathy.

2.  Entitlement to service connection for a right shoulder disorder, as secondary to service-connected degenerative disc disease of the lumbosacral spine and bilateral lower extremity sciatic nerve radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2015, by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the service connection claim for a bilateral shoulder disorder, the Veteran asserts that his shoulder disability is secondary to his service-connected back disability with lower extremity radiculopathy which results in him falling.  He maintains that these falls have caused injury to his shoulders.  The Board notes that the Veteran was afforded a VA examination in February 2015 to determine if his shoulder disability was secondary to his service-connected disability.  As the rationale provided by the VA examiner for the opinion only discussed direct service connection of his shoulder disability, the VA examination is not adequate.  Thus, remand is required for an additional medical opinion.

A remand is also required to obtain additional medical records, as set forth below.  See January 13, 2004 VA treatment record noting that the Veteran injured his right shoulder in a fall during the summer of 2003; May 1, 2013 VA examination report noting that the Veteran fell and injured his right shoulder in 1996 and during the spring of 2008; and February 11, 2015 VA examination report noting that the Veteran fell and injured his left shoulder in 1966. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2015 forward.

2.  Ask the Veteran to identify the medical care providers that treated him for his shoulder injuries in 1965 and/or 1966, in 1996, and during the summer of 2003 and the spring of 2008.  Thereafter, make arrangements to obtain all records that the Veteran adequately identifies.  

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  A specific request should be made for any records associated with the Veteran's claim for SSA disability benefits in 1997 or 1998.  If these records are not available, a negative reply is required. 

4.  Upon completion of the above, return the claims file to the February 2015 VA examiner to provide a supplemental medical opinion, or to another suitable examiner.  The examiner should once again review the expanded claims file.

For EACH diagnosed shoulder disorder, including arthritis, rotator cuff tendinopathy, and recurrent shoulder dislocation, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it was either (a) caused by, or (b) aggravated, or worsened by, the Veteran's degenerative disc disease of the lumbosacral spine and bilateral lower extremity sciatic nerve radiculopathy and/or any falls associated with the back disability and radiculopathy.

In providing his/her opinion, the examiner should acknowledge the following:

* An October 30, 2003 VA treatment note indicating that the Veteran had buckling in both knees due to pain in his back and a tendency to fall down.

* A March 26, 2010 VA treatment note indicating that the Veteran had fallen in the last 6 months.

* A May 15, 2012 VA treatment note/addendum noting the Veteran's statement that with just a small twist of his back he "goes down."  

* A July 31, 2013 VA treatment note indicating that the Veteran had fallen several times in the last 12 months because of back pain.

The examiner must provide a complete rationale for all opinions provided.

5.  Finally, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




